Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 18, 1975, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. The prosecution failed to establish any specific larcenous intent on the part of the defendant and thus failed to make out a prima facie case for the jury (see Penal Law, §§ 155.05, 155.35). It does not appear from the record that the defendant "deprived” the owner of his money, nor "appropriated” the same, as those terms are defined by subdivisions 3 and 4 of section 155.00 of the Penal Law. In addition, there is a grave question as to whether this prosecution *560subjected defendant to double jeopardy. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.